ORDER
PER CURIAM.
Defendant, Khalil Brooks, appeals the judgment entered on a jury verdict convicting him of first-degree robbery in violation of section 569.020, RSMo 2000. He challenges the trial court’s decision to give the “hammer” instruction.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial did not abuse its discretion. State v. Harris, 908 S.W.2d 912, 915 (Mo.App. E.D.1995). An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).